*220By the Court,
Ceozier, C. J.
The action in the court below was instituted by the defendants in error to recover of the plaintiffs in error, certain moneys alleged to be due them on a partnership account. The determination of the case requiring an investigation of mutual accounts and an examination of the books of the partnership, it was sent to a referee for trial, whose report was confirmed and judgment rendered thereon for defendants in error.
During the trial before the referee, certain exceptions were taken to his rulings upon the admissibility of testimony, among which were the following:
One of the plaintiffs below being upon the stand as a witness on his own side of the case, having admitted that he had received and disposed of to sundry persons certain railroad bonds belonging to the firm, was asked on cross-examination if it was not a fact that he had used the proceeds in payment of private debts? To the asking of which questions the opposite party objected, and the objection was sustained.
The object of the investigation being to discover what had become of the assets of the firm, how much each had put in, and each had taken out, the party asking the question had a right to show what had become of these bonds. When they were sold the proceeds belonged to the firm, and if the party who received the proceeds had applied them to the payment of his private debts, he was to that extent indebted to the firm. The plaintiffs in error had a right to know whether he had accounted to the firm for them, and the readiest.way to ascertain that fact was to interrogate the man who had received and sold them. The referee erred in sustaining the objection.
One of the plaintiffs in error having testified that he and his sisters kept a boarding-house for the firm, and that he was to receive sixty dollars per month for that service, was asked the value of those services, to which question ob*221jeetion was made and sustained. This was error. The contract, if there was one at all, was a parol one, the existence of which was denied by the other party; testimony might be introduced denying its existence, sufficient to overcome the proof in support of it, in which event the party rendering the services would be entitled to what they were reasonably worth. He was not obliged to wait until the countervailing proof was in, but had a right to anticipate that contingency. Such has always been the rule. The referee erred in excluding it.
Many other questions are made, but as the foregoing require a reversal of the judgment, and the remainder are not likely to arise in another trial of the cause, they need not be considered.
It was claimed on the part of the defendants in error that because the cause was not brought to this court within thirty days after what was supposed to be notice, it ought to be dismissed.
It is sufficient in this behalf to say that before the hearing in this court an act was passed prohibiting the court from dismissing a cause for that reason.
The judgment of the court below is reversed and the cause sent back with instructions to that court to set aside the report of the referee.
All the justices concurring.